Exhibit 10.4
 
 
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT made and entered into on June 1, 2009, by and between Bonanza Oil
& Gas, Inc. a Nevada corporation (the "Company") and William J. Wiseman (the
"Executive").
 
WHEREAS, the Company desires that the Executive become employed by the Company
and provide services to the Company in the best interest of the Company and its
affiliates and constituencies;


WHEREAS, the Executive desires to be employed by the Company as provided herein;
and
 
WHEREAS, the Executive and the Company desire to enter into this Agreement to
set forth the terms and conditions of the Executive's services with the Company;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a "Party" and
together the "Parties") agree as follows:


1.  Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agree to be employed with the Company on the terms and subject
to the conditions set herein.
 
2.  Terms of Employment. The term of the Executive's employment under this
Agreement (the "Employment Period") shall commence as of the date of this
Agreement, and shall end 1 year from the date of this Agreement, unless extended
or terminated earlier in accordance with Section 5g.
 
3.  Position, Duties and Responsibilities. The Executive shall be employed by
the Company and shall serve as President and Chief Executive Officer (“CEO”).
The Executive shall have all authority commensurate with the position of Chief
Operating Officer and shall report to the Board of Directors of the Company. The
Executive shall not, without the prior written approval of the Board, engage in
any other business activity which is in violation of policies established from
time to time by the Company or its affiliates.
 
a.  Anything herein to the contrary notwithstanding, nothing shall preclude the
Executive from serving on the boards of directors of a reasonable number of
other corporations or the boards of a reasonable number of trade associations,
provided that such activities do not materially interfere with the proper
performance of his duties and responsibilities as an executive officer of the
Company.


b.  The Executive shall perform his services hereunder primarily at the
Company's Houston, TX office.
 
4.  Compensation


a.  Base Salary. During the Employment Period, the Executive shall receive a
minimum annual salary ("Annual Base Salary") equal to $180,000.00, payable in
accordance with the customary payroll as in effect from time to time for senior
executives of the Company. The Board, from time to time, shall review the
Executive's Annual Base Salary for possible increases of such Base Salary in
relationship to the goals and performance of the Company, prevailing competitive
conditions annually, and significant milestones achieved by the Company. The
Annual Base Salary, including any increases, shall not be decreased during the
Employment Period.


b.  Medical and Group Life Insurance. Company agrees to include Executive in the
group medical and hospital plan of Company and provide group life insurance for
Executive at no charge to Executive during this Agreement.  Executive shall be
responsible for payment of any federal or state income tax imposed upon these
benefits.
 


 
1

--------------------------------------------------------------------------------

 


c.  Bonus and Incentive Salary. An incentive salary equal to 2.5% of the
adjusted net profits (hereinafter defined) of the Company beginning with the
Company's year end 2008 and each fiscal year thereafter during the term of this
Agreement.  "Adjusted net profit" shall be the net profit of the Company before
federal and state income taxes, determined in accordance with generally accepted
accounting practices by the Company's independent accounting firm and adjusted
to exclude:  (i) any incentive salary payments paid pursuant to this Agreement;
(ii) any contributions to pension and/or profit sharing plans; (iii) any
extraordinary gains or losses (including, but not limited to, gains or losses on
disposition of assets); (iv) any refund or deficiency of federal and state
income taxes paid in a prior year; and (v) any provision for federal or state
income taxes made in prior years which is subsequently determined to be
unnecessary.  The determination of the adjusted net profits made by the
independent accounting firm employed by the Company shall be final and binding
upon Executive and Company.  The incentive salary payment shall be made within
thirty (30) days after the Company's independent accounting firm has concluded
its audit.  If the final audit is not prepared within ninety (90) days after the
end of the fiscal year, then Company shall make a preliminary payment equal to
fifty percent (50%) of the amount due based upon the adjusted net profits
preliminarily determined by the independent accounting firm, subject to payment
of the balance, if any, promptly following completion of the audit by the
Company's independent accounting firm.  The maximum incentive salary payable for
any one year shall not exceed $250,000.00 of the then applicable base salary of
Executive.
 
All bonuses will be given at the discretion of the Board of Directors.


d.  Restricted Stock Grants. In so far as approved by the Board of Directors, to
the extent Executive receives restricted stock in the Company, based on certain
milestones and other transactions contained herein:
1.  
The completion of any merger, purchase, sale with assets in excess of $1 million
gross dollars, Executive shall receive 1 million shares of restricted stock or
an equivalent number of shares so that Executive maintains a 12.5% equity in the
Company.

2.  
Transactions whereas the Executive transfers existing shares to others for
benefit of the Company, then the Company will issue like shares, commensurate of
shares transferred by Executive at a reasonable date thereafter the transaction.

3.  
The stock will accelerate vesting in order to become fully vested upon
Executive’s termination of his employment for a Change of Control, upon
termination of his employment for Good Reason or upon termination of his
employment by the Company without Cause (as defined below).



e.  Vacation. During Employment Period, the Executive shall be entitled to 4
weeks of paid vacation per year.


f.  Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business-related expenses
incurred by the Executive in accordance with the policies and procedures of the
company as applicable to its senior executives.
 

g.  Other Executive Benefits. During the Employment Period, the Executive shall
be entitled to participate in or be covered under all compensation, bonus,
pension, retirement, and welfare and fringe benefit plans, programs, and
policies of the Company applicable to senior executives of the Company.
 
5.  Termination


a.  Death or Disability. The Executive’s employment pursuant to this Agreement
shall terminate automatically upon the Executive's death. The Company may
terminate the Executive's employment for Disability by giving the Executive
notice of its intention in accordance with Section 5(e) unless Executive returns
to the performance of the essential functions of his employment within 30 days
after receipt of such notice. For purposes of this Agreement, “Disability" means
any physical or mental condition that renders the Executive unable to perform
the essential functions of his employment for 90 consecutive days or for a total
of 180 days in any 360 consecutive days.          


b.  Voluntary Termination after Change in Control. Notwithstanding anything in
this Agreement to the contrary, the Executive may voluntarily terminate his
employment at any time, after a Change in Control, (i) for any reason upon three
months' written notice to the Company, or (ii) if termination is for Good Reason
or on account of the Executive's serious illness, upon written notice pursuant
to Section 5(e) but without any notice period. Upon termination in conjunction
with a Change of Control, the Executive shall receive, in one payment, the
greater of (i) Annual Base Salary in effect immediately prior to the Change of
Control and (ii) the remaining Annual Base Salary in effect immediately prior to
the Change of Control owed to Executive until the end of the Employment period.
In the event of any termination pursuant to this Section 5(b), the executive
shall have no further obligation to the Company under this Agreement, except as
provided in Section 6.    
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 

c.  Cause. The Company may terminate the Executive's employment for Cause. For
purposes of this agreement "Cause" means: Executive's engaging in gross
misconduct materially and demonstrably injurious to the Company; failure to
perform the services hereunder; violation of any written resolution adopted by
the Company's Board of Directors or Executive Committee; or conviction by final
judgment of a felony constituting fraud, theft, embezzlement or homicide.    
 

d.  Good Reason. The Executive may terminate his employment for Good Reason. For
purposes of this Agreement, "Good Reason" means (i) a material reduction in the
nature or scope of the Executive's position, title, status, authority, duties,
powers, or functions on the date of this Agreement; (ii) the assignment to the
Executive of any material duties which are not commensurate with or at least as
prestigious as the Executive's duties and responsibilities as contemplated by
this Agreement; (iii) a material breach by the Company of any of the provisions
of this Agreement; (iv) the relocation of the Company's principal executive
offices to a location outside the Houston, TX  area; or (v) the failure by the
Company to obtain an agreement, reasonably satisfactory to the Executive, from
any successor to assume and agree to perform this Agreement. After a Change in
Control, in addition to items (i) through (v), "Good Reason" shall include (vi)
a determination by the Executive, in his sole discretion, during the 30-day
period commencing 180 days following Change in Control he can no longer
effectively perform his duties.
  
e.  Notice of Termination. Any termination by the Company for Cause or
Disability or by the Executive for Good Reason shall be communicated by a
written notice (a "Notice of Termination") to the other party hereto. A "Notice
of Termination" shall set forth in reasonable detail the events giving rise to
such termination.  
 

f.  Date of Termination. For purposes of this Agreement, the term "Date of
Termination" means (i) in the case of termination for Disability, 30 days after
Notice of Termination is given (provided that the Executive shall have not
returned to full-time performance of his duties during such 30 day period); (ii)
in the case of termination for Cause, a date specified in the Notice of
Termination (which shall not be more than 30 days from the date such Notice of
Termination is given); (iii) in the case of any other termination for which a
Notice of Termination is required, the date of receipt of such Notice of
Termination or, if later, the date specified therein, as the case may be; and
(iv) in all other cases, the actual date on which the Executive's employment
terminates during the Employment Period.


g.  Termination / Renewal. The Employment Period of this Agreement shall
commence on the date of this Agreement and it shall continue in effect for a
period of Two (2) years.  Thereafter, the Agreement shall be renewed upon the
mutual agreement of Executive and Company. This Agreement and Executive's
employment may be terminated at Company's discretion during the Initial Term,
provided that Company shall pay to Executive an amount equal to payment at
Executive's base salary rate for the remaining period of Employment Period, plus
an amount equal to Seventy-five percent (75%) of Executive's base salary.  In
the event of such termination, Executive shall not be entitled to any incentive
salary payment or any other compensation then in effect, prorated or otherwise.


6.  Noncompetition


a.  Scope. In the case of the Executive’s termination of employment, including
due to the expiration of the Employment Period, the Executive shall not, for one
year following the Date of Termination, without prior written approval of the
Company, (i) divert any active project of the Company (the “Designated Project”)
to a competitor of the Company or (ii) solicit or encourage any officer,
Employee or consultant of the Company to leave their employ for employment by or
with any competitor of the Company for employment on the Designated Project.
 If, at any time the provisions of this Section 6 shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to  area,
duration  or scope of activity, this Section 6 shall be considered divisible and
shall become and be immediately amended to apply only to such area, duration and
scope of activity as shall be determined to be reasonable and enforceable by the
court or other body having jurisdiction over the matter; and the Executive
agrees that this Section 6 as so amended shall be valid and binding as though
any invalid or unenforceable provision had not been included herein.  Nothing in
this section 6 shall prevent or restrict the Executive from engaging in any
business or industry other than the Designated Party in any capacity.


b.  Irreparable Harm. The Executive agrees that any remedy at law for any breach
of this section 6 shall be inadequate and that the Company shall be entitled to
injunctive relief.
 
7.  Successors
 
a.  This Agreement is personal to the Executive and, without written consent of
the Company, shall not be assignable by the Executive otherwise than by will or
the laws of descent and distribution.  This Agreement shall insure the benefit
of and be enforceable by the Executive’s legal representatives.


b.  This Agreement shall insure to the benefit of and be binding upon Company
and its successors.  The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by an agreement in form and substance reasonably satisfactory to
the Executive, expressly to assume and agree to perform this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
8.  Miscellaneous


a.  Witholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.


b.  Applicable law. This Agreement shall be governed by and construed in
accordance with the laws of Texas, applied without reference to principles of
conflict of laws.
 

c.  Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 

d.  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and delivered or mailed to the other
party by registered or certified mail, return receipt requested, postage paid,
addressed as follows:


            If to the Company:    
Bonanza Oil & Gas, Inc.
Attention:  Robert L. Teague
Executive Vice-President
3417 Mercer, Suite E
Houston, Texas 77027

 
If to the Executive:   
William J. Wiseman
1723 Mustang Crossing
Missouri City, Texas 77459

  
Or to such other address as either party shall have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only when actually received by the addressee.
 
e.  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this agreement.
 

f.  Waiver. Waiver by any party hereto of any breach or default by any other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived.
 

g. .  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to matters referred to herein, and no other
agreement, verbal or otherwise, shall be binding as between the parties unless
it is in writing and signed by the party against whom enforcement is sought. All
prior and contemporaneous agreements and understandings between the parties with
respect to the subject matter of this Agreement are superseded by this
Agreement.
 

h.  Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 

i.  Captions and References. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. References in this
Agreement to a section number are references to sections of the Agreement unless
otherwise specified.  
  

j.  Resolution of Disputes. Any disputes arising under or in connection with
this Agreement shall be resolved by binding arbitration, to be held in the
metropolitan area of Company headquarters in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. All costs and expenses of any arbitration or court proceeding
(including fees and disbursements of counsel) shall be borne by the respective
Party incurring such costs and expenses, but the Company shall reimburse the
Executive for such reasonable costs and expenses in the event he substantially
prevails in such arbitration or court proceeding.
 


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first set forth above.


Bonanza Oil & Gas, Inc.




/s/Robert L. Teague
Robert L. Teague
Board Member




EXECUTIVE




/s/ William Wiseman___
William J. Wiseman
President
Chief Executive Officer
 
 
 
5

 